DETAILED ACTION
This Office action is in response to Amendment filed on 04/29/2022.  Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 are amended with claims 3, 6, 12, and 15 previously canceled.  Claim 21 is canceled.  Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant’s arguments (pg. 9-10), filed on 04/29/2022, with respect to the 102 rejections have been fully considered and are persuasive.  The 102 rejections of claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 have been withdrawn.

Response to Amendment
The Amendment filed on 04/29/2022 has been entered.  Applicant’s amendments to the Claims have overcome the 102 rejections previously set forth in the Final Rejection mailed on 04/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 10 and 19), the claim recites “determining that the decreased accuracy … does not detract from a user experience of the user” (lines 14-15) and “based on determining that the decreased accuracy … does not detract from the user experience of the user” (lines 16-18), which render the claim indefinite.  It is unclear as to exactly what constitutes the user experience, how the user experience is measured in order to determine the detraction, and how much change in the user experience is considered acceptable for not detracting from the user experience, which make the metes and bounds of the claim unclear.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner suggests Applicant to consider further clarifying with respect to the user experience and the detraction of thereof, provided that the specification discloses support for such clarifications.

Regarding claims 2, 4, 5, 7-9, 11, 13, 14, 16-18, and 20, which claim dependency from claims 1, 10, and 19, they are rejected for the same reasons as set forth in the rejection of claims 1, 10, and 19 above.






Conclusion
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446